vr z e4-08 date jul department of the treasury internal_revenue_service washington d c contact person id number telephone number ope go-t2 employer_identification_number legend w x y z dear sir or madam this is in reply to your letter of date requesting a five year extension under the provisions of sec_4943 of the internal_revenue_code of the period within which a private_foundation normally is allowed to dispose_of excess business_assets acquired by gift you have been recognized as exempt under sec_50i c of the code and are a private_foundation within the meaning of sec_509 you are the successor to w a private_foundation which was established by x the majority of the assets you hold are shares of stock in y that x had contributed to w in x made an additional_contribution of shares of stock in y to w as a result of this gift w’s holdings in y exceeded the percent de_minimis amount of permitted holdings atlowed by sec_4943 of the code x has made no additional donations of stock to you x is an officer and director of both you and y as founder and a substantial_contributor to w x was a disqualified_person as regards w y is a publically traded corporation control y x and other family members subsequent to w receiving the gift of stock from x you were established w was terminated pursuant to the provisions of sec_507 and all of its assets were transferred to you w had requested and received a ruling from the service regarding its proposed sec_507 substantial_contraction and termination the ruling from the service specifically held among other things that pursuant to the provisions of sec_1_507-3 of the foundation and similar excise_tax regulations you succeeded to the transferors holding periods in sec_4943 and for disposing of excess_business_holdings uf re as noted above after the gift of stock from x w's holdings in y exceeded the level of permissible holdings sec_4943 provided w a 5-year period to dispose any excess_business_holdings this period ended in the year as a result of the termination of w you succeeded to the time remaining in the 5-year period within which the shares in y which w had acquired by gift were to be disposed of z is exempt under sec_501 of the code and is a private_foundation within the meaning of sec_509 z was established by x's son and it also holds a substantial number of shares in y several years after establishing z x’s son made an additional_contribution of shares of stock in y to z x's son is a director of z and an officer of y the information you have submitted indicates that both you and w were actively disposing of shares of stock in y both by sale and by donating blocks of shares to various public_charities however the orderly disposal of the shares was disrupted and the number of shares being distributed was substantially reduced when it appeared that a unrelated third party was purchasing shares in y in an attempt to takeover control of y this jull continued until x could take the necessary actions to ensure the family’s continued control of y furthermore because of the smail number of shares in y which are traded on the stock market you fear that the sale of a block of stock of the size needed to come within the permitted holdings levels of sec_4943 would greatly depress the value of the stock accordingly by the end of the five year period you had been unable to dispose_of a sufficient number of the shares of stock you held in y therefore your holdings in y including the shares held by z exceeded the level of permitted holdings as mentioned above you have requested an extension of the five year period within which a private_foundation is expected to dispose_of any excess_business_holdings it has received by gift prior to the end of the initial five year period you submitted a plan which would have enabled you to dispose_of ail the additional shares of stock you need to dispose_of in order to come within the percent de_minimis holdings level you have represented that a copy of this plan has been submitted to the appropriate state official having administrative or supervisory authority or responsibility with respect to your disposition of the remaining shares of stock as a result of subsequent discussions with representatives of our office you have modified your proposed plan and now expect to dispose_of your excess_business_holdings within one year from the date upon which the initial five year period ended you have indicated that to the extent you are unable to distribute all your excess holdings to qualified recipients the remaining shares shail be sold through the stock market sec_50l c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50i c is a private_foundation and subject_to the excise_taxes of chapter sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year re sec_4943 of the code defines the term excess_business_holdings as meaning with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by ail disqualified persons sec_4943 provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 h owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase ie by gift or bequest by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the secretary may extend for an additional year period the period under subparagraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if - a the foundation establishes that - i diligent effort to dispose_of such hoidings have been made within the initial 5-year period and disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period - i the private_foundation submits to the secretary a pian for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundations submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and re c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period sec_53_4943-4 of the foundation and similar excise_tax regulations provides that in general when the percentage of the holdings in a business_enterprise held by a private_foundation and all disqualified persons together or when the percentage of the holdings of a private_foundation alone in such business_enterprise deceases such holdings may not be increased sec_53_4943-3 of the regulations provide that a private_foundation is not treated as having excess_business_holdings in any incorporated business_enterprise in which it together with all other private_foundations described in sec_4946 actually or constructively owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock if however the private_foundation together with all other private_foundations described in sec_4946 actually or constructively owns more than percent of either the voting_stock or the value of the outstanding shares of all classes of stock in any incorporated business_enterprise all the stock in such business_enterprise classified as excess_business_holdings under sec_4943 is treated as excess_business_holdings for purposes of this paragraph any stock owned by a private_foundation which is treated as held by a disqualified_person under sec_4943 or shall be treated as actually owned by the private_foundation sec_4946 provides that for the purposes of sec_4943 the term disqualified_person includes a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or one where substantially_all of the contributions were made directly or indirectly by the same persons to include a substantial_contributor or a member of their family the information submitted establishes that x gave you a large number of shares of stock in y and under the provisions of sec_4943 you were required to dispose_of these shares of stock within years in order to avoid being placed in a position of having excess_business_holdings you were unable to dispose_of an adequate number of shares of stock within the allotted five year period accordingly you requested an additional period of time within which to dispose_of these shares you have presented a plan to dispose_of your excess_business_holdings in y within one year from the end of the initial year period it appears that this plan can reasonably be expected to be successfully carried out and at the end of the one year extension period you expect to have disposed of sufficient shares of stock in y to come within the percent de_minimis holdings level accordingly based on the information you have submitted we rule that your plan to dispose_of your excess_business_holdings can reasonably be expected to be carried out before the close of the year after the expiration of the initial five year period within which you are required to dispose_of your excess_business_holdings obtained by gift this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any questions about your exempt status you should keep it in your permanent records re if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely viv gestend cartas garland a carter manager exempt_organizations technical group
